Citation Nr: 0525883	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-16 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's step-daughter


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1949.  He died in July 2000.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

When the case was previously before the Board, in February 
2005, it was remanded to afford the appellant a hearing.  In 
July 2005, a videoconference hearing was held before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A certificate of death shows that the veteran died in July 
2000, at age 71.  The immediate cause of death was recorded 
as metastatic carcinoma of the lung.  This evidence also 
reflects that the veteran died in a VA Medical Center and 
that he had an autopsy.  The terminal hospital records and 
autopsy report are not in the claims file.  

The appellant contends that the veteran was exposed to 
radiation while passing through Japan and that he sustained 
shell fragment wounds in China, which caused or materially 
contributed to his death.  The service personnel records show 
that the veteran left San Diego in March 1947 and arrived in 
Tsingtao, China in April 1947.  The record contains a 
statement from the veteran relating to a stop in Japan on his 
way to China and the appellant's statement to the effect that 
her husband went to Japan on leave from China.  While there 
is no indication in the service medical records of in-service 
radiation exposure or any type of shell fragment wound, the 
veteran did not receive any medals evincing combat duty, and 
he was not on active duty in Japan prior to July 1946 (see 
38 C.F.R. § 3.309(d)(3)(ii)(B) and 38 C.F.R. 
§ 3.311(a)(2)(ii)), given the appellant's contention relating 
to claimed shell fragment wounds and the absence of medical 
records relevant to the cause of the veteran's death, this 
case must be remanded so that the RO can secure the veteran's 
terminal hospital records and autopsy report.  38 U.S.C.A. 
§ 5103A(b)(3), (c )(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).

The RO should also ensure compliance with 38 C.F.R. 
§ 3.159(b)(4).  

Accordingly, this case is REMANDED for the following action.  

1.  The RO must inform the appellant to 
provide any evidence in her possession 
that pertains to the claim, or something 
to the effect that she should "give us 
everything you've got pertaining to your 
claim(s)," in accordance with 38 C.F.R. 
§ 3.159(b)(4).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2002).

2.  The RO should obtain any VA out-
patient clinic or hospital records of the 
veteran dated from August 1999, to 
include all medical records relating to 
his terminal hospitalization in July 
2000, along with a copy of his autopsy 
report, and associate them with the 
claims folder.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO should then readjudicate this 
claim for service connection for the 
cause of the veteran's death in light of 
the evidence added to the record since 
the  supplemental statement of the case 
(SSOC) issued in May 2004.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided an SSOC.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


